     Case 2:13-cv-02145-MCE-JDP Document 82 Filed 08/20/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN GLENN HOLLIS,                              Case No. 2:13-cv-2145-MCE-JDP (P)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTIONS
                                                        (1) TO COMPEL ARBITRATION; (2) TO SET
13              v.                                      A SETTLEMENT CONFERENCE; (3) AND
                                                        FOR SANCTIONS
14    J. BAL, et al.,
                                                        ECF Nos. 56, 64, 77
15                       Defendants.
                                                        FINDINGS AND RECOMMENDATIONS
16                                                      THAT THE COURT DENY PLAINTIFF’S
                                                        MOTIONS FOR (1) PRELIMINARY
17                                                      INJUNCTION AND TEMPORARY
                                                        RESTRAINING ORDER, AND (2) FOR
18                                                      DEFAULT JUDGEMENT
19                                                      ECF Nos. 58, 62
20
21

22          Plaintiff, a state prisoner proceeding without counsel, has filed five motions that are

23   addressed herein.

24          I.       Motions to Compel Arbitration and Set a Settlement Conference

25          First, plaintiff has filed two motions that collectively request that defendants be compelled

26   to participate in arbitration and that a settlement conference be set.1 ECF Nos. 56, 77. But

27
            1
               In one motion, plaintiff requests that a “discovery order” issue if a settlement conference
28   is not set. ECF No. 77 at 2. That request is granted, and a discovery and scheduling order will be
                                                         1
     Case 2:13-cv-02145-MCE-JDP Document 82 Filed 08/20/21 Page 2 of 4


 1   plaintiff does not claim, much less establish, that the parties have entered into an enforceable

 2   arbitration agreement. See Lifescan Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1011-12

 3   (9th Cir. 2004) (holding that contract principles govern arbitration and that “the district court’s

 4   role is limited to determining whether a valid arbitration agreement exists . . . .”). Consequently,

 5   there is no basis for ordering defendants to arbitrate plaintiff’s claims. I also decline to set a

 6   settlement conference. Defendants oppose the request for a settlement conference, arguing that

 7   plaintiff’s claims lack merits. ECF No. 79, 80. Given defendants’ position, a court-facilitated

 8   settlement conference would likely be unproductive at this time and a waste of scarce judicial

 9   resources. These motions, ECF Nos. 56, 77, are therefore denied.

10             II.    Motion for Sanctions

11             Plaintiff has filed a motion for sanctions asking that defendant Sahota be ordered to

12   reimburse him the $3.50 he incurred in preparing and mailing a motion for default judgment.

13   ECF No. 64. He contends that the court’s September 23, 2020 order required all defendants to

14   file a waiver of service by November 25, 2020, and that Sahota has not complied. Id. at 1-2. He

15   further claims that had Sahota filed a waiver of service, plaintiff would not have prepared and

16   filed his January 4, 2021 motion for default judgment. Id. at 2.

17             Plaintiff’s position is based on an erroneous reading of the court’s September 23 order.

18   That order required the California Attorney General’s Office to file a waiver of service for any

19   defendant who is waiving service of process. ECF No. 50 at 6. Sahota, unlike the other

20   defendants, is not represented by the California Attorney General’s Office. Consequently, that
21   office could not file a waiver on Sahota’s behalf. Accordingly, there is no basis for finding that

22   Sahota violated the September 23 order. Furthermore, and as discussed below, plaintiff’s motion

23   for default judgment against Sahota lacks merit. Plaintiff’s motion for sanctions, ECF No. 64, is

24   denied.

25

26
27

28   issued in due course.
                                                         2
     Case 2:13-cv-02145-MCE-JDP Document 82 Filed 08/20/21 Page 3 of 4


 1          III.      Motion for Default Judgment

 2          Federal Rule of Civil Procedure 55 provides that “[w]hen a party against whom a

 3   judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure is

 4   shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

 5   Prior to plaintiff filing his motion for default judgment, Sahota filed a motion for an extension of

 6   time to file an answer, which was granted. ECF Nos. 61, 65. Thereafter, he timely sought a

 7   second extension of the deadline for filing an answer. That motion was also granted, and Sahota

 8   was ordered to file his answer by no later than February 26, 2021. ECF Nos. 69, 72. He timely

 9   filed his answer on that date. ECF No. 76. Thus, Sahota has not failed to defend against

10   plaintiff’s claims. I therefore recommend that plaintiff’s motion for default judgment, ECF No.

11   62, be denied.

12          IV.       Motion for Preliminary Injunction

13          Finally, plaintiff has filed a motion for preliminary injunction asking that he be provided

14   therapeutic shoes and a podiatrist appointment. ECF No. 58 at 3. The motion should be denied.

15          The allegations in this case concern events that occurred in 2011 and 2012, when

16   defendants allegedly withheld medical accommodations to which plaintiff was entitled, including

17   orthotic shoes, an eggcrate mattress, and eyeglasses. ECF No. 49 at 8. By contrast, the issues

18   raised in the current motion for preliminary injunction are alleged to have occurred in 2018. ECF

19   No. 58 at 3. First, plaintiff alleges that, on July 31, 2018, he received insoles instead of the

20   orthotic shoes he had been prescribed. Id. Second, plaintiff states that on May 29, 2018, his
21   primary care physician referred him to a podiatrist, but that appointment has not been kept. Id. at

22   7-8.

23          Plaintiff’s motion should be denied because the relief requested in the motion for

24   preliminary injunction is insufficiently related to the claims at issue in this case. See Pac.

25   Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015) (“A

26   preliminary injunction is appropriate when it grants relief of the same nature as that to be finally
27   granted.”). The violations plaintiff now seeks to injunctively redress occurred six years after the

28   claims at issue in the complaint. They must be addressed, if at all, in a separate action.
                                                         3
     Case 2:13-cv-02145-MCE-JDP Document 82 Filed 08/20/21 Page 4 of 4


 1            Accordingly, it is hereby ORDERED that:

 2                   1. Plaintiff’s motions to compel arbitration and to set a settlement conference,

 3                       ECF Nos. 56 & 77, are denied.

 4                   2. Plaintiff’s motion for sanctions, ECF No. 64, is denied.

 5            Further, it is RECOMMENDED that:
 6                   1. Plaintiff’s motion to for default judgment, ECF No. 62, be denied.
 7                   2. Plaintiff’s motion for preliminary injunction and temporary restraining order,

 8                       ECF No. 58, be denied.

 9            I submit these findings and recommendations to a United States District Judge under 28

10   U.S.C. § 636(b)(l). Within fourteen days of service of these findings and recommendations, the

11   parties may file written objections with the court. If the parties file such objections, they should

12   do so in a document captioned “Objections to Magistrate Judge’s Findings and

13   Recommendations.”

14

15   IT IS SO ORDERED.

16

17   Dated:      August 19, 2021
                                                         JEREMY D. PETERSON
18                                                       UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        4
